Name: 92/290/EEC: Commission Decision of 14 May 1992 concerning certain protection measures relating to bovine embryos in respect of bovine spongiform encephalopathy (BSE) in the United Kingdom
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  natural and applied sciences;  agricultural activity;  tariff policy;  Europe;  means of agricultural production
 Date Published: 1992-06-04

 Avis juridique important|31992D029092/290/EEC: Commission Decision of 14 May 1992 concerning certain protection measures relating to bovine embryos in respect of bovine spongiform encephalopathy (BSE) in the United Kingdom Official Journal L 152 , 04/06/1992 P. 0037 - 0038COMMISSION DECISION of 14 May 1992 concerning certain protection measures relating to bovine embryos in respect of bovine spongiform encephalopathy (BSE) in the United Kingdom (92/290/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 91/628/EEC (2), and in particular Article 10 thereof, Whereas several outbreaks of bovine spongiform encephalopathy have occurred throughout the territory of the United Kingdom; Whereas this disease can be considered to be a serious contagious or infectious animal disease whose presence may constitute a danger to cattle in other Member States; Whereas previously it was considered that trade in bovine embryos presented only a negligible risk of endangering the health of livestock in Member States with respect to bovine spongiform encephalopathy; whereas, however, recent evidence relating to sheep experimentally infected with scrapie now suggests that bovine embryos may represent more than a negligible risk; Whereas, however, the risk is considered to exist only for embryos from donors born before 18 July 1988 or born to infected cows, in view of the epidemiology and pathogenesis of the disease; Whereas it is necessary to apply certain measures to intra-Community trade in bovine embryos from the United Kingdom to overcome this risk; Whereas the authorities of the United Kingdom have undertaken to implement national measures necessary to guarantee the efficient implementation of this Decision; Whereas it is also necessary to ensure that no embryo derived from any suspected or confirmed case is entered into trade; Whereas Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (3), as amended by Directive 90/425/EEC, makes provision for a health certificate to accompany bovine embryos in intra-Community trade; whereas the certificate must be modified in respect of bovine embryos from the United Kingdom; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall not send to other Member States embryos of the domestic bovine species derived from females in which, at the time of sending, bovine spongiform encephalopathy is suspected or confirmed. Article 2 1. The United Kingdom shall not send to other Member States embryos of the domestic bovine species derived from females which: - were born before 18 July 1988, - are the offspring of females in which bovine spongiform encephalopathy is suspected or confirmed. 2. The provisions of paragraph 1 shall not apply to embryos derived from females born outside the United Kingdom and subsequently introduced into the United Kingdom after 18 July 1988. 3. The United Kingdom shall make full use of records to guarantee identification of donors and embryos. Article 3 The health certificate provided for in Annex C to Directive 89/556/EEC accompanying embryos sent from the United Kingdom shall be completed by the following: 'Embryos in accordance with Commission Decision 92/290/EEC concerning bovine spongiform encephalopathy'. Article 4 Member States shall amend the measures which they apply to trade so that they comply with this Decision 15 days after its notification. They shall immediately inform the Commission thereof. Article 5 This Decision is addressed to the Member States. Done at Brussels, 14 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 340, 11. 12. 1991, p. 17. (3) OJ No L 302, 19. 10. 1989, p. 1.